UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA

No. 18-cr-373-8 (RJS)

ORDER
TYQUAN ROBINSON,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

Due to a conflict, the sentencing currently scheduled to be held on Wednesday, January 8,
2020 at 3:00 p.m. is adjourned to Friday, January 10, 2020 at 3:00 p.m. The sentencing shall be
held in Courtroom 11B of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,

New York, NY 10007. The Court apologizes for any inconvenience caused by this necessary

change.
SO ORDERED.
Dated: January 2, 2020

New York, New York A

CHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
